In a negligence action to recover damages for personal injuries, plaintiff appeals from a judgment of the Supreme Court, Nassau County (Mc-Ginity, J.), entered July 31, 1984, which, after a nonjury trial, was in favor of defendants.
Judgment affirmed, with costs.
*714There is no proof in this record that the driver acted negligently when the tractor moved approximately 18 inches instead of one inch and in the absence of such proof we will not assume it is possible to move a distance of one inch and not 18.
We have considered plaintiff’s other contentions and find them to be without merit. Lazer, J. P., Thompson, O’Connor, Rubin and Kunzeman, JJ., concur.